DETAILED ACTION
This office action is in response to the election filed February 19, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-19, in the reply filed on February 19, 2021 is acknowledged. Claims 20-24 have been withdrawn.

Information Disclosure Statement
The Examiner notes that the Information Disclosure Statement (IDS) submissions (see attachments) are extremely long, citing over 6,000 references for consideration. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particular relevance. If Applicant is aware of pertinent material in the references, it should be stated in a response to this Office action.  Applicant is reminded of MPEP § 2004, paragraph 13: 
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  
               Moreover, an IDS should comply with 37 CFR 1.56 (b) which states that "information is material to patentability which is not cumulative to information already of 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,211,308. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,211,308 contain each and every limitation of claims 1-19 of the instant application. 

Claim Objections
Claims 1 and 17 are objected to because of the following informalities: 

Claim 17 recites “the layer comprising NbAlC" in the 13th line of the claim. This limitation, however, lacks antecedent basis and will instead be interpreted as “the layer comprising NbMC.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka et al. (US 2014/0220247) in view of Haukka et al. (US 7,563,715).
Regarding claim 1, Haukka ‘247 discloses a method (Figs. 1 and 2) of forming a thin-film structure, the method comprising the steps of:
providing a substrate (Fig. 1, 136) within a reaction space (104); and
using a first cyclic deposition process (Fig. 2), forming a layer comprising NbAlC (¶ [0035], aluminum doped niobium carbide), on the surface of the substrate (136), wherein the first cyclic deposition process (Fig. 2) comprises at least one deposition cycle comprising exposing the substrate (136) to a first 
wherein a thickness of the layer comprising NbAlC is less than 50 Å (¶ [0041]).
Haukka ‘247, however, does not specifically disclose wherein a composition of the layer comprising NbAlC comprises about 30 atomic percent to about 60 atomic percent carbon, about 10 atomic percent to about 40 atomic percent niobium, and about 10 atomic percent to about 40 atomic percent aluminum, and wherein an effective work function of the structure comprising the layer comprising NbAlC is less than 4.4 eV. Attention is brought to the Haukka ‘715 reference, which discloses that “the work function of the metal electrode material should be about 4.0 to 4.2 eV in NMOS field effect transistors” (Col. 3, Lines 43 and 44). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Haukka ‘247 to include wherein an effective work function of the structure comprising the layer comprising NbAlC is less than 4.4 eV, as taught by Haukka ‘715, in order to keep the threshold voltage of the transistor small (Haukka ‘715, Col 3, Lines 15-20). 
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the composition of the layer comprising NbAlC according to the above specifications since adjusting composition of a layer is a known method of adjusting the work function of said layer (see Haukka ‘715) and it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., the desired work function), determining the optimum or workable ranges (i.e., the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 2, Haukka ‘247 discloses wherein the first precursor (110) comprises a niobium halide (¶ [0024]).
Regarding claim 3, Haukka ‘247 discloses wherein the niobium halide comprises niobium chloride (¶ [0024]).
Regarding claim 4, Haukka ‘247 discloses wherein the first cyclic deposition process comprises an atomic layer deposition cyclic process (¶ [0026]).
Regarding claim 5, Haukka ‘247 further discloses a step of introducing one or more plasma-excited species into the reaction space (¶ [0021]).
Regarding claim 6, Haukka ‘247 discloses wherein the second precursor (112) comprises an organometallic precursor (¶ [0025]).
Regarding claim 7, Haukka ‘247 discloses wherein the second precursor (112) comprises triethylaluminum (TEA) (¶ [0025]).
Regarding claim 8, Haukka ‘247 discloses wherein the second precursor (112) comprises tritertbutylaluminum (TTBA) (¶ [0025]).
Regarding claim 9, Haukka ‘247 further discloses a second cyclic deposition process (Fig. 2) comprising at least one deposition cycle comprising exposing the substrate alternately to a third precursor (Fig. 1, 110) comprising Nb (¶ [0024]) and a fourth precursor (Fig. 1, 112) comprising a metal and carbon (¶ [0025; see step 214).
Regarding claim 10, Haukka ‘247 discloses wherein the NbAlC layer is part of NMOS metal gate structure (¶ [0002]).  Haukka ‘247, however, does not specifically disclose wherein the work function of the metal gate in the structure is less than 4.4 eV.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 11, Haukka ‘247 discloses wherein the deposition cycle (Fig. 2) further comprises exposing the substrate (136) to a purge gas and/or removing excess first precursor and reaction by products, if any, from the substrate (step 212); and exposing the substrate (136) to the purge gas and/or removing excess second precursor and reaction by products, if any, from the substrate (step 212).
Regarding claim 12, Haukka ‘247 discloses the method of claim 1. Haukka ‘247, however, does not specifically disclose wherein the NbAlC layer comprises at least about 20% of aluminum on atomic basis. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Haukka ‘247 to include wherein the NbAlC layer comprises at least about 20% of aluminum on atomic basis, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 13, Haukka ‘247 discloses the method of claim 1. Haukka ‘247, however, does not specifically disclose wherein the NbAlC layer resistivity is less than about 1000 µohm-cm. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Haukka ‘247 to include wherein the NbAlC layer resistivity is less than about 1000 µohm-cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, low resistivity is a desirable characteristic for conducting films in semiconductor devices.
Regarding claim 14, Haukka ‘247 discloses wherein the second precursor comprises an aluminum hydrocarbon compound comprising a C2-C4 alkyl ligand (¶ [0025]).
Regarding claim 16, Haukka ‘247 further discloses exposing the substrate (136) alternately to a first precursor (Fig. 1, 110) comprising Nb (¶ [0024]) and a second precursor (Fig. 1, 112) comprising aluminum and carbon (¶ [0025]; see step 214).

Regarding claim 17, Haukka ‘247 discloses a method (Figs. 1 and 2) of forming a thin-film structure, the method comprising the steps of:
providing a substrate (Fig. 1, 136) within a reaction space (104); and

wherein a thickness of the layer comprising NbMC is less than 50 Å (¶ [0041]).
Haukka ‘247, however, does not specifically disclose wherein a composition of the layer comprising NbMC comprises about 30 atomic percent to about 60 atomic percent carbon, about 10 atomic percent to about 40 atomic percent niobium, and about 10 atomic percent to about 40 atomic percent of at least one of a metal and a metalloid, and wherein an effective work function of the structure comprising the layer comprising NbMC is less than 4.4 eV. Attention is brought to the Haukka ‘715 reference, which discloses that “the work function of the metal electrode material should be about 4.0 to 4.2 eV in NMOS field effect transistors” (Col. 3, Lines 43 and 44). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Haukka ‘247 to include wherein an effective work function of the structure comprising the layer comprising NbMC is less than 4.4 eV, as taught by Haukka ‘715, in order to keep the threshold voltage of the transistor small (Haukka ‘715, Col 3, Lines 15-20). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 18, Haukka ‘247 discloses wherein the cyclic deposition process (Fig. 2) is performed in a reaction space (Fig. 1, 104).
Regarding claim 19, Haukka ‘247 discloses wherein the cyclic deposition process (Fig. 2) is performed using a spatial deposition reactor (Fig. 1, 104).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haukka et al. (US 2014/0220247) in view of Haukka et al. (US 7,563,715) as applied to claim 1, above, and in further view of Joshi et al. (US 2015/0243658).
Regarding claim 15, Haukka ‘247 discloses the method of claim 1 comprising the NbAlC layer. Haukka ‘247, however, does not further disclose depositing a layer comprising TiN before depositing the NbAlC layer. Attention is brought to the Joshi reference, which discloses a method (Figs. 2-13) comprising depositing a layer (Fig. 2A, 124) comprising TiN (¶ [0045]) before depositing a niobium carbide layer (Fig. 6A, 128; ¶ [0058]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Haukka ‘247 to further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822